i          i      i                                                                              i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00601-CV

                                       IN RE Carrie Sue MITCHELL

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 25, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 19, 2010, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).



                                                                        PER CURIAM




           1
          … This proceeding arises out of Cause No. 2010-CI-12563, styled Daryl A. Mitchell v. Carrie S. Mitchell,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding. However,
the order complained of was signed by the Honorable Larry Noll, presiding judge of the 408th Judicial District Court.